AMENDMENT TO THE MANAGED PORTFOLIO SERIES CUSTODY AGREEMENT THIS AMENDMENT dated as of the 19th day of November, 2014, to the Custody Agreement, dated as of April 6, 2011, as amended (the "Agreement"), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the AdvantusShort Duration Bond Fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit M, of the Agreement is hereby superseded and replaced with Amended Exhibit M attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANK, N.A. By: /s/ James R. Arnold By: /s/ Michael R. McVoy Name: James R. Arnold Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Amended Exhibit M to the Managed Portfolio Series Custody Agreement Name of Series Advantus Strategic Dividend Income Fund Advantus Short Duration Bond Fund Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at September, 2012 Domestic Custody Services Fee Schedule Annual Fee Based Upon Market Value Per Fund* […]% ([…] basis point) on average daily market value Minimum annual fee per fund - $[…] plus portfolio transaction fees Portfolio Transaction Fees $[…] /book entry DTC transaction/Federal Reserve transaction/principal paydown $[…] /U.S. Bank repo agreement transaction $[…] /short sale $[…] /option/future contract written, exercised or expired $[…] /mutual fund trade/Fed wire/margin variation Fed wire $[…] /physical transaction $[…] /segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus […]%, unless a line of credit is in place. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature not required as fees are not changing only the Advantus Short Duration Bond Fund is being added. Amended Exhibit M (continued) to the Separate Series of Managed Portfolio Series Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at September, 2012 […] 2 Amended Exhibit M (continued) to the Separate Series of Managed Portfolio Series Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at September, 2012 Annual Base Fee $[…] per unique account or fund (as required by 17f-5) § Euroclear – Eurobonds only. § Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt, and mutual funds) will be subject to a surcharge. § Certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. § Foreign Exchangetransactions undertaken through a third party will be charged $[…]. § Tax reclaims that have been outstanding for more than six months with the client will be charged $[…] per claim. § SWIFT reporting and message fees are invoiced separately Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. 3
